FILED
                             UNITED STATES DISTRICT COURT                          JAN 1 0 2013
                             FOR THE DISTRICT OF COLUMBIA
                                                                           Clerk, U.S. District & Bankruptcy
                                                                           Courts for the District of Columbi8
Lanet Renee Scott,                           )
                                             )
       Plaintiff,                            )
                                             )
                V.                           )
                                             )
                                                     Civil Action No.    13 UV39
U.S. Securities and Exchange Commission,)
                                             )
       Defendant.                            )
                                             )


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of a case when

jurisdiction is found wanting).

       Plaintiff, a District of Columbia resident, alleges that the Securities and Exchange

Commission wrongfully terminated her on November 29,2012, based on the result of a

background investigation that defendant allegedly cited as revealing "dishonest conduct."

Com pl. at 1. Since plaintiff is challenging the alleged non-suitability determination that formed

the basis of her termination, her recourse lies exclusively in the remedial scheme of the Civil

Service Reform Act of 1978, which requires adjudication of such claims by the Office of

Personnel Management, appeal to the Merit Systems Protection Board, and judicial review by

the U.S. Court of Appeals for the Federal Circuit. Fornaro v. James, 416 F.3d 63, 66 (D.C. Cir.

2005). A separate Order of dismissal accompanies this Memorandum Opinion.




Date: January   l__, 2013